In an action pursuant to RPAPL article 9 for the partition of real property, the plaintiff appeals from an order of the Supreme Court, Kings County (M. Garson, J.), dated May 30, 2006, which, inter alia, denied his second motion pursuant to CPLR 5015 (a) (3) to vacate an order of the same court (Alfano, J.H.O.) dated September 11, 2000, granting the defendant’s motion to vacate a judgment of the same court (Belen, J.) entered November 20, 1998, which, upon the defendant’s default in answering the complaint or appearing in the action, was in favor of the plaintiff and against the defendant, directing the removal of the defendant’s name from the deed to the real property.
Ordered that the order is affirmed, with costs.
The Supreme Court properly denied the plaintiffs motion (see Czernicki v Lawniczak, 41 AD3d 418 [2007]). Miller, J.P., Ritter, Santucci and Florio, JJ., concur.